*435OPINION
STRAS, Justice.
Appellant Larry Allen Nelson challenges his felony conviction under Minn.Stat. § 609.375, subds. 1, 2a(l) (2012), which criminalizes a person’s omission and failure “to provide care and support” to a spouse or child when legally obligated to do so. Nelson argues that the record contains insufficient evidence to support his conviction because the State did not prove beyond a reasonable doubt that he omitted and failed to provide care to his children. Because we conclude that Minn.Stat. § 609.375 (2012) (“the care-and-support statute”) required the State to prove that Nelson omitted and failed to provide both care and support to his children, we reverse Nelson’s conviction.
I.
Nelson and his ex-wife have two. adult children. Beginning in 1993, when the children were minors, the district court ordered Nelson to pay child support. Nelson stopped making child-support payments sometime in 1997. Since then, Olmsted County and Nelson’s ex-wife have repeatedly attempted to recover child support from Nelson, whom the court has held in civil contempt on multiple occasions due to his refusal to pay child support. As of April 2008, Nelson owed $83,470.27 in child support.
The State charged Nelson by complaint in August 2008 with felony-level failure to provide care and support to his children for more than 180 days, a violation of Minn.Stat. § 609.375, subds. 1, 2a(l). The complaint alleged that, “[b]egmning before April 12, 2007 and continuing through April 30, 2008 ... Nelson was legally obligated to provide care and support to his minor children, and knowingly omitted and failed [to do so] without lawful excuse.” During the period covered by the complaint, Nelson was obligated to pay a total of $378 per month, which included his child-support obligation and a payment to defray his arrears. During that period, however, Nelson made only one involuntary payment of $41.10.
Before trial, Nelson moved to dismiss the complaint for lack of probable cause. Nelson argued that the absence of any facts in the complaint alleging that he had omitted and failed to provide both care and support to his children required dismissal of the complaint. The State opposed Nelson’s motion, arguing that a person violates the care-and-support statute if he or she omits and fails to provide either care or support (or both) to a spouse or child. The district court agreed with the State and denied Nelson’s motion.
The State then filed a motion in limine to prohibit Nelson from “making any claim, eliciting or attempting to elicit testimony, or making [any] argument concerning the defendant’s alleged non-monetary care of [his] children as a defense to the current action.” The district court granted the State’s motion. In response, Nelson waived his right to a jury trial and agreed to a trial on stipulated facts to expedite review of the court’s pretrial rulings. See Minn. R.Crim. P. 26.01, subd. 4. Following a bench trial on stipulated facts, the court found:
1. That beginning before April 12, 2007 and continuing through April 30, 2008, Mr. Nelson was legally obligated to provide care and support to his minor children.
2. That during said time frame, Mr. Nelson knowingly omitted and failed without lawful excuse to pay $315 per month as he had been ordered to do by District Court Order dated September 27, 2006.
*4363. That said failure to pay child support continued for a period in excess of one hundred and eighty (180) days, and Mr. Nelson is in arrears in Court-Ordered child support in an amount equal to or greater than nine (9) times his total monthly support obligation.
4. That Mr. Nelson’s nonsupport of his children occurred in Olmsted County, Minnesota.
Based on those facts, the court convicted Nelson of a felony violation of the care- and-support statute.1 The court stayed imposition of Nelson’s sentence and placed him on supervised probation for 2 years.
The court of appeals affirmed Nelson’s conviction. State v. Nelson, 823 N.W.2d 908 (Minn.App.2012). The court concluded that the phrase “care and support” in Minn.Stat. § 609.375, subd. 1, “refers exclusively to a person’s financial obligations to a spouse or child.” Nelson, 823 N.W.2d at 912. The court of appeals also concluded that the district court did not abuse its discretion when it excluded Nelson’s evidence that he had provided nonmonetary care to his children. Id. at 913. We granted Nelson’s petition for further review.
II.
The question presented by this case is whether Nelson’s omission and failure to pay court-ordered child support is sufficient, standing alone, to support his conviction of knowingly omitting and failing “to provide care and support” for his children. See Minn.Stat. § 609.375, subd. 1. Whether Nelson’s conduct violated the care-and-support statute presents a question of statutory interpretation that we review de novo. See State v. Hayes, 826 N.W.2d 799, 803 (Minn.2013). When interpreting a statute, “we give words and phrases their plain and ordinary meaning.” Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 759 (Minn.2010) (citing Minn. Stat. § 645.08 (2012)). If a statute has more than one reasonable interpretation, then it is ambiguous and we may resort to the canons of statutory construction to determine its meaning. See Hayes, 826 N.W.2d at 804. On the other hand, if a statute is susceptible to only one reasonable interpretation, “then we must apply the statute’s plain meaning.” Larson v. State, 790 N.W.2d 700, 703 (Minn.2010).
A.
We begin our analysis with the text of the care-and-support statute, Minn.Stat. § 609.375, which states in relevant part as follows:
Subdivision 1. Crime defined. Whoever is legally obligated to provide care and support to a spouse or child, whether or not the child’s custody has been granted to another, and knowingly omits and fails to do so is guilty of a misdemeanor ....
Minn.Stat. § 609.375, subd. 1. Both parties agree that the phrase “care and support” describes two independent legal obligations. The parties disagree, however, about whether the care-and-support statute requires the State to prove a knowing omission and failure to provide both care and support or only a knowing omission and failure to provide either care or support.
Nelson would define the term “care” as nonmonetary assistance and the term “support” as monetary assistance. The State does not advance an alternative defi*437nition of either term, relying instead on its argument that it must prove only the omission and failure to provide one or the other to obtain a conviction under the care-and-support statute. Because the care-and-support statute does not define either term, we give each term its plain and ordinary meaning. See Abrahamson v. St. Louis Cnty. Sch. Dist., 819 N.W.2d 129, 133 (Minn.2012) (citing Minn.Stat. § 645.08(1) (2012)).
The term “care” means “[w]atchful oversight; charge or supervision ... [or] [attentive assistance or treatment to those in need.” The American Heritage Dictionary of the English Language 281 (5th ed.2011); see also Webster’s Third New International Dictionary 338 (1976) (defining “care” as “responsibility for or attention to safety and well-being”); Black’s Law Dictionary 225 (8th ed.2004) (defining “care” in family-law context as “[t]he provision of physical or psychological comfort to another, esp. an ailing spouse, child, or parent”).2 The plain and ordinary meaning of the term “care” mirrors the types of nonmonetary legal obligations that a court can impose on a parent, including court-ordered parenting time, custody, and visitation. See, e.g., Minn.Stat. § 518.003, subd. 3(f) (2012) (defining custody determination to mean “court orders and instructions providing for the custody of a child, including parenting time”). For example, courts frequently make determinations regarding the physical or joint physical custody of a child that establish “the routine daily care and control and the residence of the child.” Id., subd. 3(c), (d) (2012) (emphasis added); see also Minn.Stat. § 518.1751, subd. lb(b) (2012) (defining a “a parenting time dispute” to include “a claim by a parent that the other parent is not spending time with a child”). Even parents who are not subject to a specific court order to provide care to their chil*438dren have a legal obligation to supervise and attend to their children. See, e.g., Minn.Stat. § 609.378 (2012) (criminalizing neglect of a child). The term “care” in the care-and-support statute, therefore, reasonably refers to those nonmonetary legal obligations that require watchful oversight, attentive assistance, or supervision of a spouse or child.
In contrast, the term “support” means “[t]he provision of money or the necessities of life: child support.” The American Heritage Dictionary of the English Language 1751 (5th ed.2011); see also Webster’s Third New International Dictionary 2297 (1976) (defining “support” as “a means of livelihood, sustenance, or existence”); Black’s Law Dictionary 1480-81 (8th ed.2004) (defining “support” in part as “[o]ne or more monetary payments to a current or former family member for the purpose of helping the recipient maintain an acceptable standard of living”). Like the term “care,” the term “support” has a plain and ordinary meaning that is consistent with the types of legal obligations that arise under Minnesota law. The most familiar example is court-ordered child support, which “includes the dollar amount ordered for a child’s housing, food, clothing, transportation, and education costs, and other expenses relating to the child’s care.” Minn.Stat. § A.26, subd. 4 (2012). Cf. Minn.Stat. § C.101(u) (2012) (defining “support order” in part to mean an “order ... for the benefit of a child, spouse, or former spouse, which provides for monetary support, health care, arrearages, or reimbursement”). In the context of the care-and-support statute, therefore, the term “support” reasonably refers to a legal obligation to provide monetary assistance or other material necessities to a spouse ox-child.
Justice Dietzen’s dissent adopts a different approach to the care-and-support statute. Rather than ascribing independent meaning to the terms “care” and “support,” he would conclude that “care and suppoi't” is a term of ai-t or a legal doublet that refers exclusively to “a person’s obligation to pay court-ordered child or spousal suppoi't.” Thus, for slightly different reasons, Justice Dietzen reaches the same conclusion as the court of appeals, which held that the phrase “care and support” refers exclusively to “a person’s financial obligations” to a spouse or child. Nelson, 823 N.W.2d at 912.
While Justice Dietzen’s interpretation of the care-and-support statute is reasonable, it suffers from several flaws, the most serious of which is that it renders the term “care” superfluous in the statute. Under our interpretation and that adopted by Justice Lillehaug, the term “support,” standing alone, refers to the obligation to provide monetary assistance or other material necessities. Thus, Justice Dietzen’s interpretation, which ascribes the same meaning to the phrase “care and support,” necessarily means that the word “care” does no work at all in his interpretation, which violates the canon against surplus-age in the interpretation of a statute.3 See *439Baker v. Ploetz, 616 N.W.2d 263, 269 (Minn.2000) (describing the canon).
Justice Dietzen provides two explanations for why the canon against surplus-age does not apply in the context of the care-and-support statute, but neither is persuasive. Justice Dietzen’s first explanation is that the phrase “care and support” is a legal term of art that refers exclusively to financial support. In a vacuum and without reference to the care-and-support statute, Justice Dietzen’s explanation has merit. But in the context of the care-and-support statute itself, it falls apart. If “care and support” were a legal term of art, as Justice Dietzen asserts, then the Legislature would have used that phrase consistently to refer to a person’s financial obligations to a spouse or child. Yet the phrase “care and support” appears only in subdivisions 1 and 8 of section 609.375. Other subdivisions of the care- and-support statute variously use phrases such as “child support or maintenance payments,” Minn.Stat. § .375, subds. 2(2) & 2a(2); “monthly support and maintenance payments,” id., subds.(2) & 2a(2); “support or maintenance,” id., subd.b; “child support,” id., subd.; or simply “support,” id., subd. 5, to refer to a person’s financial obligations to a spouse or child. Generally, “when different words are used in the same context, we assume that the words have different meanings.” Dereje v. State, 837 N.W.2d 714, 720 (Minn.2013); see also Transp. Leasing Corp. v. State, 294 Minn. 134, 137, 199 N.W.2d 817, 819 (1972) (“Distinctions of language in the same context must be presumed intentional and must be applied consistent with that intent.”). Thus, at best, Justice Dietzen’s term-of-art explanation only identifies an additional ambiguity in the care-and-support statute based on the varying phrases used by the Legislature to refer to a person’s financial obligations to a spouse or child.
Justice Dietzen alternatively explains that “care and support” is a legal doublet, meaning that the canon against surplusage is inapplicable. However, like the term-of-art explanation, the legal-doublet explanation does not withstand scrutiny. Specifically, the legal-doublet explanation begs the underlying question of whether the term “care” in the care-and-support statute is meaningless. But we can only declare a phrase to be a legal doublet once we have determined that a word within that phrase is meaningless. See Bryan A. Garner, Garner’s Dictionary of Legal Usage 294-97 (3d ed.2011) (entry for “Doublets, Triplets, and Synonym-Strings”). That determination, in turn, depends on whether the canon against surplusage applies in the context of a particular statute. Justice Dietzen flips the relevant analysis on its head by first declaring that “care and support” is a legal doublet and then determining, through largely conclusory reasoning, that the canon against surplus-age does not apply.4 Merely declaring that something is a legal doublet, however, does not make it one. That is especially true when the authority relied upon by Justice Dietzen, The Redbook: A Manual on Legal Style, does not identify the phrase “care and support” in a list of over 100 common legal doublets. Bryan A. Garner, The Redbook: A Manual on Legal Style § .2(f) (2d ed.). Nor does any other *440source, to our knowledge, list “care and support” as a legal doublet. See, e.g., Bryan A. Garner, Garner’s Dictionary of Legal Usage 295-96 (3d ed.2011). Instead, declaring that “care and support” is a legal doublet is just a technical manner of concluding that the word “care” is meaningless, which adds little to the analysis of the care-and-support statute.
B.
Having established that “care” and “support” may refer to different obligations, we now turn to the heart of the parties’ dispute in the case: whether the care-and-support statute requires the State to prove a knowing omission and failure to provide both care and support or a knowing omission and failure to provide either care or support. The care-and-support statute uses “and,” rather than “or,” in identifying the affirmative duties of “care” and “support.” While the term “and” ordinarily has a conjunctive meaning, see Lennartson v. Anoka-Hennepin Indep. Sch. Dist. No. 11, 662 N.W.2d 125, 130 (Minn.2003), the care-and-support statute is unusual because it uses a conjunctive term in the context of a negative command. More specifically, the care-and-support statute criminalizes an omission because a violation occurs only when a person “knowingly omits and fails” to provide “care and support.” Minn.Stat. § .375, subd.l. The unusual wording leads us to conclude that there are two reasonable interpretations of what constitutes an omission and failure to provide “care and support” under the care-and-support statute.
Setting aside the statute’s mens rea requirement for a moment, the phrase “to omit and fail to provide care and support” is equivalent to the phrase “to not provide care and support.” When a coordinated phrase such as “provide care and support” is negated, two interpretations are possible. Rodney Huddleston and Geoffrey K. Pullum, The Cambridge Grammar of the English Language 1298 (2002) (“Cambridge Grammar”). An everyday example will illustrate the point. When a person states, “I am not free on Saturday and Sunday,” we often interpret the statement as “I am not free on Saturday and I am not free on Sunday.” Id. at 1299. Yet a second, “less salient reading” is also possible by interpreting the statement as “I am not free on both days,” allowing for the possibility that the person making the statement is free on one of the two days. Id.
The State urges us to adopt the equivalent of the latter interpretation in the context of the care-and-support statute. According to the State, people who are legally obligated to do two acts (e.g., to provide care and support) fail to fulfill their obligation to do both if they fail to do one or the other. The State’s argument is, in effect, an application of De-Morgan’s Theorem — a principle used in formal logic. DeMorgan’s Theorem posits that the negative of a conjunctive phrase (i.e., not (A and B)) is equivalent to the disjunction of the negated terms (i.e., (not A) or (not B)), and the negative of a disjunctive phrase (i.e., not (A or B)) is equivalent to the conjunction of the negated terms (i.e., (not A) and (not B)). See Websters Third New International Dictionary 600 (1976) (defining DeMorgan’s Theorem as a pair of logical theorems meaning that “the denial of a conjunction is equivalent to the alternation of the denials and the denial of an alternation is equivalent to the conjunction of the denials”); see also United States v. One 1973 Rolls Royce, 43 F.3d 794, 815 n. 19 (3d Cir.1994) (discussing DeMorgan’s Theorem). Put differently, as a matter of formal logic, the phrase “failure to do A and B” is equivalent to the phrase “failure to *441do A or failure to do B.” Applying De-Morgan’s Theorem to the care-and-support statute, the statute’s prohibition on the knowing omission and failure to provide care and support is equivalent to a prohibition on either the knowing omission and failure to provide care or the knowing omission and failure to provide support. As a matter of logic and grammar, the State’s interpretation of the care-and-support statute is reasonable.
Nelson also advances a reasonable interpretation of the care-and-support statute. Under Nelson’s interpretation, “to omit and fail to provide care and support” means “to omit and fail to provide care and to omit and fail to provide support.” Indeed, in common usage, Nelson’s reading of the care-and-support statute is the more natural interpretation. Cambridge Grammar 1299. Furthermore, Nelson’s interpretation is consistent with Famam v. Linden Hills Congregational Church, 276 Minn. 84, 93, 149 N.W.2d 689, 696 (1967), in which we recognized that “the conjunctive ‘and’ ... requires concurrence of both grounds ... and, had only one ground been intended to be required, the disjunctive ‘or’ would have been used.” Similarly, the use of the word “and” in the care-and-support statute may reasonably require the concurrence of both a knowing omission and failure to provide “care” and a knowing omission and failure to provide “support” to constitute a violation.
The State argues that Nelson’s interpretation is absurd because it would allow a defendant to avoid criminal liability by, for example, “picking a child up from school once.” We disagree for two reasons. First, the State’s example would not absolve a parent of criminal liability under the care-and-support statute. The fact that a person has provided some care does not mean that the person has fulfilled his or her legal obligation to provide “care.” Indeed, just as a parent can violate a duty to provide support by failing to pay the full amount of child support due each month, so too can a parent violate a duty to provide care by failing to fulfill a parenting-time or visitation obligation when that obligation is required by law (as, for example, when a court-ordered parenting-time arrangement is designed to enable one parent to work while the other takes care of a child).
Second, it is not absurd for the Legislature to criminalize the conduct of only profoundly delinquent parents — those who are charged with, and ignore, multiple obligations, both monetary and nonmonetary, to their dependents. See Hyatt v. Anoka Police Dep’t, 691 N.W.2d 824, 827 (Minn. 2005) (indicating that a statute is absurd “only in rare cases where the plain meaning ‘utterly confounds a clear legislative purpose’ ” (quoting Mutual Serv. Cas. Ins. Co. v. League of Minn. Cities Ins. Trust, 659 N.W.2d 755, 761 (Minn.2003))). As the State concedes, criminal penalties are not the only means to enforce child-support orders; courts have other powers to secure compliance with such orders, including the power to hold a non-complying parent in civil contempt. Therefore, Nelson’s interpretation of the care-and-support statute, which would impose criminal penalties for only egregious instances of parental neglect, is also reasonable.
Justice Lillehaug’s dissent would adopt the “less salient reading” of the care-and-support statute, which requires the State to prove a knowing omission or failure to provide either care or support, but not necessarily both, to convict a person of a violation of the statute. Justice Lillehaug appears to support his interpretation by application of the canon of in pari mate-ria, which “ ‘allows two statutes with common purposes and subject matter to be construed together to determine the mean*442ing of ambiguous statutory language.’” State v. Leathers, 799 N.W.2d 606, 611 (Minn.2011) (quoting State v. Lucas, 589 N.W.2d 91, 94 (Minn.1999)); Eischen Cabinet Co. v. Hildebrandt, 683 N.W.2d 813, 816 n. 3 (Minn.2004) (describing the canon of in pari materia). In Justice Lillehaug’s view, other portions of section 609.375 and additional, related statutes ostensibly conflict with Nelson’s interpretation of the care-and-support statute. We disagree.
Far from supporting Justice Lillehaug’s interpretation of the care-and-support statute, these additional provisions provide further evidence that the care-and-support statute is ambiguous. Justice Lillehaug first relies on a number of other subdivisions of Minn.Stat. § 609.375, as well as MinmStat. § 609.3751 (2012), which refer to only “support,” “support or maintenance,” or “child support or maintenance,” without reference to the corresponding obligation to provide “care.” Justice Lille-haug, however, overlooks MinmStat. § 609.375, subd. 8, which provides an affirmative defense “if the defendant proves by a preponderance of the evidence that the omission and failure to provide care and support were with lawful excuse.” Minn. Stat. § 609.375, subd. 8 (emphasis added). As we note above, the use of varying phrases in MinmStat. § 609.375 to describe the obligations imposed by the statute means that it is reasonable to assume that the phrase “care and support” has a different meaning than “child support or maintenance payments,” “monthly support and maintenance payments,” “support or maintenance,” and “child support.” See, e.g., Transp. Leasing Corp., 294 Minn, at 137, 199 N.W.2d at 819 (“Distinctions of language in the same context must be presumed intentional and must be applied consistent with that intent.”). The resulting statutory scheme — in which the State must establish two elements to prove a crime, but only an increase in the severity of one of the elements to aggravate the crime — is consistent with other crimes defined by the Legislature, and it also gives meaning to every word and phrase in Minn.Stat. § 609.375. See, e.g., Hayes, 826 N.W.2d at 805 (interpreting a provision of the drive-by-shooting statute as creating a sentence enhancement rather than a separate, aggravated definition of the crime of drive-by shooting).
Justice Lillehaug’s interpretation also is in tension with another provision in Minn. Stat. § 609.375. Subdivision 2b, which is not directly at issue here, states that a person “may not be charged with violating this section unless there has been an attempt to obtain a court order holding the person in contempt for failing to pay support or maintenance.” Minn.Stat. § 609.375, subd.- 2b. Under one articulation of Justice Lillehaug’s interpretation of the care-and-support statute, the failure to provide care alone is defined as a crime. The State, however, can never prosecute that crime in light of subdivision 2b because a person who fails to provide “care” to a spouse or child, but meets his or her financial obligations, cannot be subject to a contempt order for “failing to pay support or maintenance.” Consequently, Justice Lillehaug’s interpretation of the care-and-support statute, like those of Justice Diet-zen and the court of appeals, renders the term “care” meaningless, which violates the canon requiring us to give meaning to every word and phrase in a statute. Baker, 616 N.W.2d at 269 (describing the canon).
Similarly, Justice Lillehaug’s attempt to read MinmStat. § 609.375, subd. 1, in pari materia with Minn.Stat. § 518.68 (2012) does not resolve the ambiguity in either statute. Section 518.68, subdivision, requires a court to ■ provide the following notice when it enters a support order:
*443A person who fails to pay court-ordered child support or maintenance may be charged with a crime, which may include misdemeanor, gross misdemeanor, or felony charges, according to Minnesota Statutes, section 609.375.
(Emphasis added.) The statutory notice twice uses the term “may,” once to describe the possibility of criminal charges for nonpayment of support and again to describe the potential classification of any charges brought against a delinquent obli-gor.
For that reason, the notice provision is itself susceptible to at least two reasonable interpretations. The first is the interpretation adopted by Justice Lillehaug’s dissent: the notice makes it clear that nonpayment of support alone can establish a violation of Minn.Stat. § 609.375. But again, a second reasonable interpretation also exists: the notice indicates that nonpayment of support is required to prove a violation of Minn.Stat. § 609.375, but the State also must prove the other elements of the statute, including the knowing omission and failure to provide care. Thus, application of the canon of in pan materia also leads to the conclusion that the eare- and-support statute is ambiguous.
C.
Because Minn.Stat. § .375, subd.l, is subject to at least three reasonable interpretations, it is ambiguous. See Lietz v. N. States Power Co., 718 N.W.2d 865, 870-71 (Minn.2006). When a statute is ambiguous, we may consider the canons of statutory construction to ascertain its meaning. See Hayes, 826 N.W.2d at 804. In some circumstances, resort to the canons of statutory construction is unnecessary because one of the reasonable interpretations of a statute is most persuasive. See id. at 805 (embracing the more reasonable of the two interpretations of a statute); In re Estate of Butler, 803 N.W.2d 393, 397 (Minn.2011) (adopting the “better interpretation” of a statute).
In this case, however, none of the reasonable interpretations is most persuasive. We therefore look to the rule of lenity, which applies to the interpretation of criminal statutes when “a grievous ambiguity or uncertainty in the statute” remains after we have considered other canons of statutory construction. Dean v. United States, 556 U.S. 568, 577, 129 S.Ct. 1849, 173 L.Ed.2d 785 (2009) (citation omitted) (internal quotation marks omitted); see also United States v. Hayes, 555 U.S. 415, 429, 129 S.Ct. 1079, 172 L.Ed.2d 816 (2009) (stating that the rule of lenity applies when a statute is still ambiguous after applying the other canons of statutory construction). We face that situation here.5
*444The rule of lenity requires us to resolve the ambiguity in the care-and-support statute in favor of the criminal defendant. See United States v. Santos, 553 U.S. 507, 514, 128 S.Ct. 2020, 170 L.Ed.2d 912 (2008); Leathers, 799 N.W.2d at 611. The rule of lenity “vindicates the fundamental principle that no citizen should be held accountable for a violation of a statute whose commands are uncertain, or subjected to punishment that is not clearly prescribed.” Santos, 553 U.S. at 514, 128 S.Ct. 2020. Here, the rule of lenity dictates that we adopt Nelson’s interpretation, which will always favor criminal defendants whom the State prosecutes under the care-and-support statute. See id. (adopting the more “defendant-friendly” of two reasonable interpretations of a criminal statute). Accordingly, we conclude that, to obtain a conviction under Minn.Stat. § 609.375, subd. 1, the State must prove beyond a reasonable doubt that the defendant knowingly omitted and failed to provide both care and support to a spouse or child.
In this case, the State presented insufficient evidence to support Nelson’s conviction under the care-and-support statute. The State concedes that it did not present any evidence at trial that Nelson knowingly omitted and failed to provide care to his children, and a review of the record confirms the accuracy of the State’s concession. We therefore reverse Nelson’s conviction.
III.
For the foregoing reasons, we reverse the decision of the court of appeals.6
Reversed.

. Justice Dietzen's dissent criticizes us for relying on what it calls "an uncommon dictionary definition of the word ‘care.’ ” The dissent accurately points out that the most-common meaning of "care” is "[a] concerned or troubled state of mind, as that arising from serious responsibility; worry.” The American Heritage Dictionary of the English Language 281 (5th ed.2011). According to the dissent, our failure to use the most common definition — a definition that makes no sense in the context of the care-and-support statute— somehow undermines our interpretation of the statute.
The dissent's criticism is flawed because it overlooks the basic principle that the relevant definition of a term depends on the context in which the term is used. See Deal v. United States, 508 U.S. 129, 132, 113 S.Ct. 1993, 124 L.Ed.2d 44 (1993) (calling it a "fundamental principle of statutory construction (and, indeed, of language itself) that the meaning of a word cannot be determined in isolation, but must be drawn from the context in which it is used”); see also Carcieri v. Salazar, 555 U.S. 379, 391, 129 S.Ct. 1058, 172 L.Ed.2d 791 (2009) (concluding that all but one definition of the term "now” was eliminated by the
context in which the term was used in a statute). An everyday example illustrates the point. The most common definition of the term "foot” in the dictionary is "[t]he lower extremity of the vertebrate leg that is in direct contact with the ground in standing or walking.” The American Heritage Dictionary of the English Language 683 (5th ed.2011). Much less commonly, "foot” means “[a] unit of poetic meter consisting of stressed and unstressed syllables in any of various set combinations.” Id. In the context of a discussion of the metrical properties of lyric poetry, no one would conclude that the discussion is referring to someone’s limb, even if the dictionary lists the "poetic meter” meaning as the eighth most common definition of the term "foot.”
Similarly, in the context of the care-and-support statute, the term "care” means "[wjatchful oversight; charge or supervision • • • [or][a]ttentive assistance or treatment to those in need.” Id. at 281. Indeed, the example attached to the first half of this definition of the term "care” is "left the child in a neighbor’s care," which is consistent with the context in which the term is used in the care- and-support statute. Id. at.


. In his dissent, Justice Lillehaug focuses on the meaning of the word “support” and leaves open the question of what the word “care” means in the care-and-support statute. Yet Justice Lillehaug’s approach is in some tension with Justice Dietzen’s assertion that the phrase "care and support" is a term of art that refers solely to "support” and has carried such a meaning for approximately 90 years. It is odd to imply, as the dissents collectively do, that the word "support” alone refers to a monetary obligation and that the phrase "care and support” means the same thing. In any event, the fact that Justice Lillehaug and Justice Dietzen do not entirely agree on how to read the care-and-support statute reinforces our conclusion that the statute is ambiguous and that the rule of lenity applies.


. The case cited in Justice Dietzen's dissent, Freeman v. Quicken Loans, Inc., - U.S. -, 132 S.Ct. 2034, 182 L.Ed.2d 955 (2012), is not to the contrary. Freeman did not hold that the canon against surplusage should be set aside when a statute contains a legal doublet. Rather, consistent with our analysis, Freeman rejected a party's appeal to the canon against surplusage because "the canon against surplusage merely favors that interpretation which avoids surplusage,” and the party’s proposed interpretation did not actually avoid surplusage. Id. at -, 132 S.Ct. at 2043.


. Justice Lillehaug’s dissent describes our application of the rule of lenity as "knee-jerk,” but our holding today derives from a common-sense recognition that the care-and-support statute fails to provide "fair warning of the boundaries of criminal conduct.” Crandon v. United States, 494 U.S. 152, 158, 110 S.Ct. 997, 108 L.Ed.2d 132 (1990). As we demonstrate above, the care-and-support statute is subject to at least three reasonable interpretations, the canon of in pari materia reinforces the ambiguity of the statute, and application of the Farnam rule could lead a reasonable reader to adopt Nelson’s interpretation of the statute. See Leathers, 799 N.W.2d at 611 (applying the rule of lenity in similar circumstances to conclude that the phrase "full term of imprisonment” means two-thirds of a defendant’s executed sentence); State v. Stevenson, 656 N.W.2d 235, 239 (Minn.2003) (adopting the narrower of two reasonable interpretations of a statute using the rule of lenity); State v. Haas, 280 Minn. 197, 200, 159 N.W.2d 118, 121 (1968) (applying, among other things, the rule of lenity in concluding that "even though the offense charged might fall within the apparent policy of the statute, it was not intended to be included.”). To the extent that the *444Legislature wishes to criminalize the failure to pay support alone, separate from the failure to provide care, nothing prevents the Legislature from amending section 609.375 to eliminate the ambiguity in the care-and-support statute.


. In light of our decision in this case, we need not, and do not, address the question of whether the district court abused its discretion when it excluded Nelson's evidence of nonmonetary care to his children.